Citation Nr: 0817759	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-37 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for degenerative disk 
disease.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for dizziness.

5.  Entitlement to a compensable disability rating for 
tonsillitis.

6.  Entitlement to a compensable disability rating for status 
post hemorrhoidectomy.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran served on active duty for in excess of 26 years, 
including from September 1955 to July 1957 and from June 1975 
to November 1977.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in November 2005, the veteran requested a hearing 
before the Board in Washington, D.C.  In a written statement 
received in April 2008, however, he indicated that he no 
longer wanted such a hearing.  Accordingly, his hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2007).

The RO certified four claims to the Board for appellate 
review.  For the reasons noted below, the Board has 
recharacterized one of those claims, the claim of entitlement 
to service connection for a low back disability, including 
degenerative disk disease, to include two separate claims.  
The Board has added a claim of entitlement to a compensable 
evaluation for status post hemorrhoidectomy as part of the 
veteran's appeal.
 
The issues of entitlement to service connection for 
degenerative disk disease, whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for dizziness, and entitlement to compensable 
evaluations for tonsillitis and status post hemorrhoidectomy 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., for additional development.




FINDINGS OF FACT

1.  Hypertension is not related to the veteran's active 
service and was not manifest to a compensable degree within a 
year of his discharge from service.

2.  The veteran does not currently have a low back 
disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).

2.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay 


evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and his 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Veterans Court) has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In this case, with 
regard to the claims being decided, VA provided the veteran 
adequate notice and assistance such that the Board's decision 
to proceed in adjudicating these claims does not prejudice 
the veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

The Veterans Court has indicated that VCAA notice must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Veterans 
Court also indicated that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, which informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Veterans Court further held that, 
under 38 C.F.R. § 3.159(b), VA must request the claimant to 
provide any evidence in his possession that pertains to the 
claim.  Id., at 120-21.  The Veterans Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Id., at 120, 122-24. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 
(2006), the Veterans Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  The Veterans Court further held that VCAA 
notice must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id., at 486.

In this case, the RO provided the veteran with VCAA notice on 
the claims being decided by letters dated August 2002 and 
February 2003, before initially deciding those claims in a 
rating decision dated July 2003.  The timing of such notice 
reflects compliance with the requirements of the law as found 
by the Veterans Court in Pelegrini II. 

The content of the aforementioned notice letters also 
reflects compliance with the requirements of the law as found 
by the Veterans Court in Pelegrini II.  Therein, the RO 
acknowledged the claims being decided, informed the veteran 
of the evidence necessary to support those claims, identified 
the type of evidence that would best do so, notified him of 
VA's duty to assist and indicated that it was developing his 
claims pursuant to that duty.  As well, the RO identified the 
evidence it had received in support of the veteran's claims 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof, but that, ultimately, it 
was the veteran's responsibility to ensure VA's receipt of 
all requested evidence.  The RO advised the veteran to sign 
the enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain them on his behalf.  The RO 
also advised the veteran to identify or send directly to VA 
all pertinent evidence, including that which was requested.    

The content of the aforementioned notice letters does not 
reflect compliance with the requirements of the law as found 
by the Veterans Court in Dingess/Hartman.  The veteran is not 
prejudiced, however, as a result of this procedural defect.  
As explained below, service connection may not be granted in 
this case; therefore, any question regarding what disability 
rating or effective date to assign a grant of service 
connection is moot.

The RO also has made reasonable efforts to identify and 
obtain relevant records in support of the claims being 
decided.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002 & Supp. 
2007).  First, the RO secured and associated with the claims 
file all evidence the veteran identified as being pertinent 
to his claims, including service medical records and post-
service private treatment records and records from Air Force 
medical facilities.  The RO did not conduct medical inquiry 
in an effort to substantiate the claims being decided by 
affording the veteran a VA medical examination because there 
was sufficient competent evidence of record, including post-
service treatment records, to decide these claims.  

In a written statement received in July 2004, the veteran 
asserted that he should have been afforded a VA examination 
in support of his claim for service connection for 
hypertension.  He alleged that, in 2002, a VA physician at an 
Indian clinic told him that his blood pressure was low when 
actually it was high.  Based on this fact, he asserted that 
the Board should afford him another examination at a proper 
medical facility during which a VA examiner might offer a 
valid opinion regarding the veteran's blood pressure.

The Board acknowledges these assertions but points out that 
there are post-service private treatment records in the 
claims file establishing that the veteran has hypertension.  
The key question is when this condition manifested.  At 
present, the claims file includes service medical records and 
post-service treatment records that pertain to this question, 
evidence which is sufficient to decide the hypertension claim 
even in the absence of a report of VA examination.  

Under the facts of this case, the Board finds that "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what additional evidence he should 
submit to substantiate his claim[s]."  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims); Reyes v. Brown, 7 Vet. App. 
113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant).    

Analysis

The veteran claims entitlement to service connection for 
hypertension and a low back disability on the basis that 
these conditions initially manifested in service.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for arthritis and 
cardiovascular-renal disease, including hypertension, if it 
is shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and such conditions manifested to a degree 
of 10 percent within one year from the date of discharge with 
no evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hypertension

According to the veteran's written statements, in 1978, 
within a year of his discharge from service, the veteran's 
blood pressure became high.  Allegedly, during the past 
fifteen years, his blood pressure readings have gradually 
worsened, ranging from 145/85 to 175/100.

As noted, the veteran had active service for in excess of 26 
years, including from September 1955 to July 1957 and from 
June 1975 to November 1977.  According to his service medical 
records, including on separation examination in 1977, the 
veteran had his blood pressure read on multiple occasions.  
Based on such readings, no medical professional noted 
elevated blood pressure or diagnosed hypertension.  

Following discharge, the veteran received private medical 
treatment and care at various Air Force facilities for a 
variety of medical complaints.  Beginning in 1985, almost 8 
years after the veteran's discharge, medical professionals at 
these Air Force facilities noted that the veteran had 
elevated blood pressure readings, which they later attributed 
to non-essential hypertension.  Since then, the veteran has 
been taking medication for high blood pressure.  

The veteran has not submitted any evidence other than his own 
assertions showing that his hypertension manifested prior to 
1985, or more specifically, in 1978, as he has alleged.  The 
veteran's lay assertions may not be considered competent 
evidence of a nexus as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge to 
diagnose a medical condition or render an opinion on medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions). 

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for hypertension.  The veteran's hypertension is 
not related to the veteran's service and did not manifest to 
a compensable degree within a year of his discharge from 
service.  Based on this finding, the Board concludes that 
hypertension was not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).

Low Back Disability

According to the veteran's written statements submitted 
during the course of this appeal, the veteran reported and 
received treatment for back complaints during service.  His 
service medical records support this assertion, showing that 
during his 26 years of service, he was seen for back 
complaints on multiple occasions.  On one occasion, a medical 
professional attributed such complaints to slight scoliosis.  
On separation examination conducted in 1977, the veteran 
reported recurrent back pain and the examiner noted a normal 
clinical evaluation of the spine and indicated that there 
were then no back problems.

Following discharge, the veteran received private medical 
treatment and care at various Air Force facilities for a 
variety of medical complaints.  From February 1980 to August 
1998, he reported back complaints on five occasions.  X-rays 
revealed no low back abnormalities.  In 1989, a medical 
professional provisionally diagnosed degenerative joint 
disease of the lumbar spine, but x-rays revealed no 
abnormalities.  Since 1989, including during subsequent 
visits to Air Force medical facilities and private 
physicians, the veteran has not sought treatment for back 
complaints and no medical professional has diagnosed a low 
back disability.  Rather, the veteran's assertions, which are 
not competent evidence for the purposes of granting service 
connection for a low back disability, represent the only 
evidence of a current low back disability.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a low 
back disability.  Although the veteran was treated for low 
back complaints during active service, his low back was 
normal at his separation physical examination.  Following 
service separation in 1977, the veteran was first treated for 
back complaints in 1980.  It appears that he was treated for 
back complaints between 1980 and 1988.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.  Absent evidence of 
current disability or a medical nexus to active service, the 
Board finds that the veteran's claimed low back disability 
was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against this claim, it must 
be denied.  See Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a low back disability 
is denied.


REMAND

The Board observes that, in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 43 (2008), the Veterans Court held that, with regard 
to claims for increased compensation, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Veteran Court also 
held in Vazquez-Flores that, if the Diagnostic Code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  The Veterans Court further held 
that the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation, including competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 
at 43-44. 

During the course of this appeal, the RO provided the veteran 
VCAA notice on his claims for increased evaluations.  
Unfortunately, this notice does not comply with the Veterans 
Court's recent decision in Vazquez-Flores.  The notice which 
was provided to the veteran informed him of the need to 
submit medical or lay evidence demonstrating a worsening or 
increase in severity of his disabilities and meeting the 
criteria for the next higher evaluation.  It did not inform 
the veteran of the need to submit evidence describing the 
effect any worsening has on his employment and daily life, or 
identifying the specific criteria for increased ratings under 
the diagnostic codes (DC) pursuant to which his disabilities 
were rated.  This type of notice is necessary in this case as 
the DCs under which the veteran are rated authorize increased 
evaluations based on specific criteria, rather than on a mere 
showing of a worsening of the disabilities and their effect 
upon his employment and daily life.  The RO later cured this 
procedural defect by citing the rating criteria in a 
statement of the case issued in September 2005.  Since then, 
however, the veteran has not submitted any statements or 
taken any actions which show that he has actual knowledge of 
the aforementioned requirements.  Therefore, any decision to 
proceed in adjudicating these claims likely would be 
prejudicial to the veteran.  See Bernard, 4 Vet. App. at 392-
94. 

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
an examination in support of the claim for service connection 
for 
deg
ene
rat
ive 
dis
k
disease is necessary.  Post-service medical evidence includes 
suc
h a 
dia
gno
sis 
in
reference to the veteran's cervical spine and service medical 
rec
ord
s 
inc
lud
e
evidence of in-service cervical spine problems.  To date, 
how
eve
r, 
the 
RO 
has 
not
obtained a medical opinion addressing whether the disease is 
rel
ate
d 
to
the in-service problems.

The Board also notes that, in the currently appealed rating 
decision issued in July 2003, the RO also denied reopening a 
previously denied claim of entitlement to service connection 
for dizziness.  Thereafter, in a written statement received 
in July 2004, the veteran made comments that may be construed 
as disagreement with the RO's action in this regard.  Because 
the RO has not issued a statement of the case (SOC) on this 
issue, remand is required.  Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Archbold v. Brown, 9 Vet. App. 124 (1996).  Once an SOC is 
issued, the RO should return this issue to the Board only if 
the veteran perfects a timely substantive appeal.  Smallwood 
v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that, 
if the claims file does not contain a notice of disagreement, 
a statement of the case and a substantive appeal, the Board 
is not required, and in fact, has no authority, to decide the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notice obligations have been 
satisfied in accordance with the recent 
court decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.  
Specifically, issue appropriate notice on 
the appellant's claims of entitlement to 
compensable disability ratings for 
tonsillitis and for status-post 
hemorrhoidectomy.  Such notice must 
indicate that the veteran can submit 
evidence showing the effect that 
worsening of his disabilities had on his 
employment and daily life.  A copy of the 
notice letter must be included in the 
claims file.

2.  Schedule the veteran for VA 
examination for the purpose of 
determining the etiology of his 
degenerative disk disease.  The 
claims file must be made available 
to the examiner(s) for review.  The 
examiner should opine whether the 
veteran has degenerative disc 
disease and, if so, whether it is at 
least as likely as not (50 percent 
or greater possibility) related to 
active service, including in-service 
cervical spine complaints.

3.  Provide the veteran a statement of 
the case on the issue of whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for dizziness.  This issue 
should be returned to the Board for 
appellate review only if  the veteran 
perfects a timely substantive appeal.

4.  After completion of the foregoing, 
readjudicate the issues of entitlement to 
degenerative disc disease, whether new 
and material evidence has been received 
to reopen a claim of service connection 
for dizziness, and entitlement to 
compensable disability ratings for 
tonsillitis and for status-post 
hemorrhoidectomy.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


